In the

        United States Court of Appeals
                            For the Seventh Circuit
                                  ____________________ 
No. 17‐1521 
JANE DOE NO. 55, 
                                                          Plaintiff‐Appellant, 

                                                    v. 

MADISON METROPOLITAN SCHOOL DISTRICT, 
                                    Defendant‐Appellee. 
                                  ____________________ 

               Appeal from the United States District Court for the 
                          Western District of Wisconsin. 
                No. 3:15‐cv‐00570‐bbc — Barbara B. Crabb, Judge. 
                                  ____________________ 

       ARGUED NOVEMBER 30, 2017 — DECIDED JULY 26, 2018 
                  ____________________ 

   Before EASTERBROOK and MANION, Circuit Judges, and 
LEE, District Judge. 
    LEE,  District  Judge.  The  allegations  in  this  case  are  trou‐
bling, to say the least. The appellant, Jane Doe, claims that she 
was  sexually  assaulted  by  a  security  guard  at  her  middle 
school  while  she  was  in  eighth  grade.  Seeking  redress,  she 

                                                 
 Of the Northern District of Illinois, sitting by designation. 
2                                                      No. 17‐1521 

filed  suit  against  the  Madison  Metropolitan  School  District 
under  Title  IX  of  the  Education  Amendments  of  1972,  20 
U.S.C.  § 1681(a).  To  obtain  damages  against  the  school  dis‐
trict, Doe was required to prove, among other things, that a 
school official had actual knowledge of the alleged conduct. 
The question in this case is whether a reasonable jury could 
have found, based upon the summary judgment record, that 
the principal at Doe’s middle school had actual knowledge of 
the  security  guard’s  misconduct.  The  district  court  thought 
not and granted summary judgment in the school district’s fa‐
vor. We affirm.  
                         I. BACKGROUND 
    Jane Doe attended Whitehorse Middle School in the Mad‐
ison Metropolitan School District from 2011 to 2014. During 
that  time,  Willie  Collins  was  a  security  assistant  at  White‐
horse. In that capacity, Collins supervised lunch and recess, 
oversaw students in detention, and monitored the school for 
safety and security.  
    Deborah Ptak was the principal of Whitehorse, and she su‐
pervised  the  entire  staff,  including  Collins.  Collins  was  a 
larger‐than‐life  presence  at  the  school.  Ptak  was  aware  that 
Collins had been a mentor and confidant to many students. 
She regularly saw Collins hugging male and female students 
and observed that most of the hugs were student‐initiated.  
     On a few occasions while Doe was in seventh grade, Ptak 
saw Collins walk up behind Doe as she was seated at a table 
in  the  cafeteria  and  rub  the  top  of  her  shoulders  with  his 
hands. Collins had not singled Doe out in this regard, how‐
ever, as he engaged in similar physical contact with many stu‐
dents, boys and girls alike.  
No. 17‐1521                                                       3

    Tracy Warnecke, the school’s positive behavioral support 
coach, told Ptak in the spring of 2013 that she was concerned 
after  seeing  Doe  frequently  seek  out  Collins,  initiate  hugs 
with  Collins,  and  sometimes  jump  and  hang  onto  him. 
Warnecke informed Ptak that, on one occasion, she saw Doe 
jump on Collins and kiss him on the cheek. Warnecke did note 
that  when  Doe  attempted  to  kiss  Collins  again,  he  rebuffed 
her and spoke to Doe privately. After that, Warnecke did not 
see Doe attempt to kiss Collins again. At the end of the con‐
versation, Ptak told Warnecke that she would follow up with 
Collins about Warnecke’s concerns.  
    Around that time, Mary McAuliffe, the school’s counselor, 
notified Ptak that she and Brooke Gritt, one of Doe’s teachers, 
echoed Warnecke’s concerns based on their own observations. 
McAuliffe told Ptak that she and Gritt had seen Collins give 
Doe a shoulder rub and had seen Doe look for Collins, hug 
him, jump and hang on him, and on one occasion, attempt to 
kiss Collins on the cheek. Ptak told McAuliffe that she should 
speak with Doe and that Ptak would discuss the matter with 
Collins.  
   In addition, at a school committee meeting, Karen Wyden‐
ven,  the  school’s  psychologist,  and  McAuliffe  spoke  to  Ptak 
and Warnecke about a group of seventh grade girls who were 
hanging around Collins. Ptak responded, “That’s just Willie’s 
personality, you know, because he’s a coach; and you know, 
the kids know him.”  
    On April 11, 2013, Ptak met with Collins to discuss the is‐
sues raised by Warnecke, McAuliffe and Gritt. Ptak expressed 
concern for Doe’s well‐being and stated that Doe could have 
a crush on Collins. Collins told Ptak that Doe merely had been 
confiding in him about her problematic relationships with her 
4                                                    No. 17‐1521 

family and peers and that he was providing her with support. 
Ptak cautioned Collins against hugging and physically touch‐
ing Doe and told Collins to limit any such conduct. Ptak reit‐
erated that  “clear” and “strong  boundaries  … needed to be 
set” and that “hugging and her jumping on him [wa]s not ap‐
propriate.” Ptak also instructed Collins to speak to Doe only 
in common areas when others were around.  
    Later that month, Gritt reported to McAuliffe that Doe had 
been intentionally cutting herself. That same day, McAuliffe 
brought up the matter with Doe, but Doe did not want to talk 
to  McAuliffe.  McAuliffe  then  called  Doe’s  mother  to  report 
Doe’s actions and advised Doe’s mother to obtain counseling 
for Doe.  
    During  their  conversation,  Doe’s  mother  told  McAuliffe 
that, after a recent family argument, Doe had run off and de‐
leted  some  information  from  her  iPad.  Doe’s  mother  added 
that, as a result, she had learned that Doe had been using Col‐
lins’  name  as  her  iPad  password.  McAuliffe  mentioned  to 
Doe’s mother that Doe frequently had been hanging on Col‐
lins’ arm, and that if Doe’s mother believed that Doe had an 
unhealthy preoccupation with Collins, Doe’s mother should 
schedule a meeting with Ptak and potentially Collins.  
   Shortly after McAuliffe’s conversation with Doe’s mother, 
Ptak  met  with  McAuliffe  to  discuss  McAuliffe’s  concerns 
about  Doe,  including  Doe’s  self‐harming,  her  problems  at 
home and preoccupation with Collins, and the use of Collins’ 
name as her iPad password. McAuliffe told Ptak that she had 
recommended  that  Doe’s  mother  seek  counseling  for  Doe. 
McAuliffe asked Ptak to speak with Doe’s mother and Collins, 
and Ptak reassured McAuliffe that she would. Although it is 
disputed  whether  Ptak  left  a  voicemail  message  for  Doe’s 
No. 17‐1521                                                        5

mother, it is undisputed that the two never spoke about Col‐
lins. Nor is there any evidence that Doe’s mother spoke to any 
school administrator about Collins other than her initial con‐
versation with McAuliffe, or that Ptak spoke to Collins after 
this discussion with McAuliffe.  
   Three  days  after  her  conversation  with  McAuliffe,  Doe’s 
mother  sent  Collins  an  email  apologizing  to  him  for  “drag‐
ging [him] into the drama” with Doe. Doe’s mother stated that 
she was not upset with Collins and thanked him for being so 
kind to her daughter. The email did not request that Collins 
cease interacting with Doe.  
    A week or two later, McAuliffe reported to Ptak that Gritt 
had seen Collins at one of Doe’s tennis matches and that he 
had stayed for five to ten minutes. During that brief time, Gritt 
had not seen any contact between Doe and Collins. McAuliffe 
stated she would follow up with Gritt and never raised this 
incident with Ptak again.  
    After April 2013, Ptak noticed a significant decrease in in‐
teraction between Doe and Collins. She did not see any phys‐
ical contact between the two after that point.  
    In May 2013, McAuliffe informed Ptak and Warnecke that 
Doe  had  attempted  to  get  out  of  class  by  saying  that  she 
needed Collins to help her with a “problem.” As recounted by 
Warnecke,  Ptak  indicated  to  them  that  she  had  already  met 
with  Collins  about  setting  appropriate  boundaries  between 
himself and Doe. That same month, Jaime Duckert, the school 
district’s  social  worker,  expressed  her  own  concerns  to  Ptak 
that so many students were hugging Collins. But this conver‐
sation  occurred  upon  Duckert’s  return  from  a  three‐month 
maternity leave.  
6                                                                 No. 17‐1521 

    Once Doe started eighth grade in the fall of 2013, Ptak was 
unaware of any new instances of interaction between Doe and 
Collins that raised concerns.1 And, according to the school’s 
staff, Doe was much “calmer” during eighth grade.  
    Then, in late August 2014, Doe told her cousin that Collins 
had sexually abused her while she was in eighth grade. Doe’s 
mother learned of the abuse a short time later on Doe’s first 
day of high school. According to Doe, Collins had made sex‐
ual comments to her, kissed her, fondled her breasts, rubbed 
his  penis  against  her  clothed  body,  and  digitally  penetrated 
her.  
    The  Madison  Police  Department  was  notified  and  com‐
menced  an  investigation.  School  district  officials  became 
aware of the allegations against Collins, and he was immedi‐
ately put on a leave of absence pending the investigation. 
                                          II. ANALYSIS 
    Title IX provides that “No person … shall on the basis of 
sex, be excluded from participating in, be denied the benefits 
of, or be subjected to discrimination under any education pro‐
gram  or  activity,  receiving  Federal  financial  assistance.”  20 
U.S.C. § 1681(a). At bottom, Title IX does not prohibit sexual 
harassment,  but,  rather,  prohibits  school  districts  from  dis‐



                                                 
1  The  appellant  points  to  surveillance  recordings  from  May  28,  2014,  to 

June  11,  2014,  showing  Collins  having  various  interactions  with  female 
students other than Doe to establish Ptak’s knowledge that Collins posed 
a significant risk to Doe. But appellant’s counsel conceded at oral argu‐
ment that it is undisputed that Ptak was unaware of the specific physical 
interactions depicted in the surveillance recordings.  
No. 17‐1521                                                              7

criminating on the basis of sex in providing educational ben‐
efits.  See  Davis  v.  Monroe  Cty.  Bd.  of  Educ.,  526  U.S.  629,  652 
(1999).  
    “[A]s in cases under the Civil Rights Act of 1871, 42 U.S.C. 
§ 1983, a school district sued in a private suit under Title IX 
cannot be held liable on the ground of respondeat superior for 
an employee’s violation of the statute.” Doe v. St. Francis Sch. 
Dist.,  694  F.3d  869,  870  (7th  Cir.  2012)  (citing  Gebser  v.  Lago 
Vista Indep. Sch. Dist., 524 U.S. 274, 285 (1998)). Accordingly, a 
Title IX plaintiff must ultimately prove that “an official who 
at a minimum has authority to address the alleged discrimi‐
nation and to institute corrective measures on the recipient’s 
behalf has actual knowledge of discrimination in the recipi‐
ent’s programs and fails adequately to respond” in a way that 
“amount[s] to deliberate indifference.” Gebser, 524 U.S. at 277, 
291. To survive summary judgment, a plaintiff “must estab‐
lish a genuine issue of fact as to whether an appropriate offi‐
cial … had (1) actual knowledge of misconduct … that created 
a serious risk to its students, and (2) responded with deliber‐
ate  indifference  to  the  misconduct.”  Hansen  v.  Bd.  of  Trs.  of 
Hamilton Se. Sch. Corp., 551 F.3d 599, 606 (7th Cir. 2008).  
    Here, the district court granted summary judgment in fa‐
vor  of the school district, concluding that  Doe  had  failed  to 
raise a genuine issue of material fact as to her assertion that 
Ptak had actual notice of Collin’s sexual abuse. We review a 
grant of summary judgment de novo. Brunson v. Murray, 843 
F.3d 698, 704 (7th Cir. 2016).  
   In Delgado v. Stegall, we explored the contours of Title IX’s 
actual notice requirement. 367 F.3d 668, 672 (7th Cir. 2004), ab‐
rogated on other grounds by Fitzgerald v. Barnstable Sch. Comm., 
555 U.S. 246, 259 (2009). There, a former student of Western 
8                                                        No. 17‐1521 

Illinois University sued the school and a professor, claiming 
that  the  professor  had sexually harassed  her. Id. at 670.  The 
district  court  granted  summary  judgment  in  favor  of  the 
school,  concluding  that  there  were  no  facts  to  support  the 
claim that school administrators had actual knowledge of the 
teacher’s  misconduct.  Id.  In  affirming  the  decision,  we  dis‐
cussed the Supreme Court’s holding in Gebser that damages 
are only available against a school district if “an official of the 
school district … has actual notice of, and is deliberately in‐
different to, the teacher’s misconduct” and observed a “pecu‐
liarity of the Supreme Court’s formula.” Id. at 671. “Ordinar‐
ily,” we noted, “actual notice and deliberate indifference are 
alternative paths to proving knowledge,” with deliberate in‐
difference—like its criminal counterpart recklessness—denot‐
ing “shutting one’s eyes to a risk one knows but would prefer 
to ignore.” Id. at 671. Nevertheless, we concluded that “under 
the Supreme Court’s formula, the plaintiff in a Title IX dam‐
ages  suit  based  on  a  teacher’s  behavior  must  prove  actual 
knowledge  of  misconduct,  not  just  actual  knowledge  of  the 
risks of misconduct.” Id. at 672.  
    That said, we recognized that, at times, the line between 
these two standards may blur. Id.; see St. Francis Sch. Dist., 694 
F.3d at 871 (noting “there is less to the conflict in standards 
than meets the eye, because in practice there is little difference 
between known and obvious, the former being a natural in‐
ference  from  the  latter.”).  And,  indeed,  “[w]hen  the  cases 
speak  of  a  ‘known’  or  ‘obvious’  risk  that  makes  a  failure  to 
take steps against it reckless they have in mind risks so great 
that they are almost certain to materialize if nothing is done.” 
See Delgado 367 F.3d at 672. “[I]t is only in such cases that reck‐
lessness  regarding  the  consequences  if  the  risk  materializes 
merges with intention to bring about the consequences.” Id. 
No. 17‐1521                                                           9

And, by way of illustration, we suggested that if a school of‐
ficial had knowledge that a staff member was a serial harasser, 
such knowledge might suffice to satisfy the Supreme Court’s 
“actual  knowledge”  standard,  even  though  the  official  may 
not have actual knowledge of the specific harassment against 
the complainant. See id.  
   This discussion is apropos because, in this case, it is undis‐
puted  that  Ptak  was  unaware  of  Doe’s  allegations  of  sexual 
abuse until after Doe had graduated from middle school. In‐
deed,  during  Doe’s  eighth‐grade  year,  when,  according  to 
Doe, the sexual  abuse occurred, no teacher  or staff  member 
had reported any incidents or concerns regarding Collins and 
Doe to Ptak. Nor does Ptak recall seeing any physical contact 
between Collins and Doe during that school year.  
     As  a  result,  the  appellant  relies  on  events  that  occurred 
during the previous school year to establish that Ptak had ac‐
tual knowledge, not of Collins’ abuse of Doe, but of the risk 
that Collins would do so. For example, appellant points out 
that Ptak had observed Collins hugging male and female stu‐
dents  in  the  hallways  and  giving  them  brief  shoulder  and 
back rubs in the cafeteria. Ptak also knew that a group of sev‐
enth grade girls was hanging around Collins. As for Collins’ 
interactions with Doe specifically, Ptak had observed Collins 
give Doe a shoulder rub a few times in the cafeteria and was 
aware that, on one occasion, Doe had kissed him on the cheek. 
Ptak also was aware that Collins had allowed Doe to hug him, 
as well as jump and hang on him, and that Doe had a seeming 
preoccupation with Collins. And, when Ptak directed Collins 
to  set  clear  and  strong  boundaries  and  refrain  from  having 
any  physical  contact  with  Doe,  Collins  informed  Ptak  that 
10                                                        No. 17‐1521 

Doe had confided in him about her familial and peer relation‐
ships and that he had supported her.  
    Although such facts certainly could have raised some con‐
cern that stricter and more defined boundaries between Col‐
lins  and  Doe  might  have  been  advisable  during  Doe’s  sev‐
enth‐grade year (which Ptak did impose), we agree with the 
district court that a reasonable jury could not find, based on 
these facts, that Ptak had actual knowledge of any sexual mis‐
conduct  on  the  part  of  Collins  that  created  a  serious  risk  to 
Doe.  Nor  could  a  rational  jury  find  that  Ptak  had  actual 
knowledge of a risk so great that harm to Doe was almost cer‐
tain to materialize if nothing were done to stop it.  
    In this respect, our decision in St. Francis is instructive. In 
that case, an eighth grader sued his school district under Title 
IX  after  being  sexually  abused  by  his  teacher.  We  affirmed 
summary judgment in the school district’s favor because the 
student had failed to create a triable issue that the school dis‐
trict superintendent had actual knowledge of the abuse. 694 
F.3d at 870, 872. The superintendent was well aware that the 
teacher’s  colleagues  had  complained  that  the  teacher  had 
“blurred the line” by treating students as friends. Id. at 872. 
And  one  of  the  teacher’s  peers  told  the  superintendent  that 
the  teacher  and  the  student  “had  something  like  an  eighth 
grade girlfriend/boyfriend relationship, like a crush.” But no 
facts  were  offered  to  support  these  suspicions,  and  when 
questioned by the superintendent, the fellow teacher denied 
that the teacher was doing anything “illegal.” Id. The teacher 
herself also denied any impropriety when confronted by the 
superintendent, and the superintendent found her denial to 
be sincere. Id. Indeed, school officials did not find out about 
the relationship between the teacher and the student until the 
No. 17‐1521                                                      11

student’s mother discovered text messages from the teacher 
on her son’s phone. Id. Such facts, we concluded, were insuf‐
ficient to establish actual notice because even if the principal 
and  superintendent  knew  that  the  teacher’s  colleagues  sus‐
pected an improper relationship between her and the student, 
“to know that someone suspects something is not to know the 
something and does not mean the something is obvious.” Id. 
    The facts of this case are on par with those in St. Francis. 
Here,  Ptak  observed  Collins  hugging  male  and  female  stu‐
dents, giving male and female students shoulder rubs in the 
cafeteria, permitting Doe to kiss him on the cheek on one oc‐
casion, and playing the role of mentor and confidant to Doe 
and other students. Certain staff members also expressed mis‐
givings  about  Doe’s  seeming  preoccupation  with  Collins. 
Such facts may have raised (and, in fact, did raise) cautionary 
flags,  but  they  are  insufficient  to  bestow  upon  Ptak  actual 
knowledge that Collins was engaging in sexual misconduct at 
the time or that there was an almost certain risk that he would 
do so in the future.  
   What is more, it is worth iterating that things appeared to 
have  calmed  down  during  the  late  spring  of  Doe’s  seventh‐
grade year. Ptak did not recall seeing any physical contact be‐
tween Doe and Collins after that point. And to the extent that 
others did, they did not report anything to Ptak.  
   For these reasons, the district court properly determined 
that a trial was unwarranted because no reasonable jury could 
find that Ptak possessed actual knowledge of misconduct that 
created  a  serious  risk  of  harm  to  Doe.  And  because  the  ab‐
sence of a genuine issue in this regard is dispositive, we need 
12                                                             No. 17‐1521 

not  reach  the  other  issues  raised  on  appeal.2  The  district 
court’s decision is AFFIRMED. 
        




                                                 
2 Doe’s lawyer declined an opportunity at oral argument to present facts 

in the record to show that Doe had been denied equal access to education. 
See Gabrielle M. v. Park Forest‐Chicago Heights, Ill. Sch. Dist. 163, 315 F.3d 
817, 823 (7th Cir. 2003) (citing Davis, 526 U.S. at 652) (“[A]n action under 
Title IX lies only where the behavior at issue denies a victim equal access 
to education.”). Because we affirm on a different ground, we need not con‐
sider Doe’s contention that a denial of equal access to education should be 
presumed in the case of staff‐student sexual harassment.